WEIMER, J., would grant.
GENOVESE, J., would grant.
Crichton, J., additionally concurs and assigns reasons
After defendant is resentenced pursuant to Montgomery v. Louisiana , 577 U.S. ----, 136 S.Ct. 718, 193 L.Ed.2d 599 (2016) and Miller v. Alabama , 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), that judgment is included by statute among those which defendant may appeal. See La.C.Cr.P. art. 912(C)(1) ; see, e.g., also State ex rel. Braud v. State , 15-0701 (La. 3/2/18), 237 So.3d 504. I additionally concur in the denial of defendant's writ application because the parties agree the question presented is res nova, and I believe the issue merits careful scrutiny, which can be better accomplished with the benefit of a fully developed record on appeal.